      

Case 2:18-cv-03742-BWA-JVM Document 70-@ File OMAGAN9 PHge 1 of 11

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF LOUISIANA

TERRY DURR * C.A. NO.::18-CV-3742 M(3)
Plaintiffs, *
VERSUS * MAG. JUDGE KNOWLES, III
GOL, L.L.C., et al *
Defendants. a

Kok Kw ek we eK wR KR RK KR KR KK OK KR KR KR KR RK RK KK

The videotaped deposition of MICHAEL
BROUSSARD, taken in connection with the captioned
cause, pursuant to the following stipulations
before CONNIE M. MARKS, Certified Court Reporter,
at the offices of Liskow & Lewis, 822 Harding
Street, Lafayette, Louisiana, on the 28th day of

January, 2019, beginning at 10:10 a.m.

 

 

 

337-237-4434 goDEPO 800-503-2274
www.godepo.com
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 2 of 11

mB WwW dM PB

oO Oo IF HD WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

104

 

 

have you ever had an instance where a vessel
moved so far out of position that you
communicated that issue to the captain?

Oh, yes. Yes, sir.

How many times before Mr. Durr's incident did
that take place?

I'd say maybe three or four times.

And on those three or four occasions, why did you
-- why did you communicate the issue to the
captain?

Well, I think every single time it was trying to
actually put personnel on a boat and just the
boat couldn't hold it still. We couldn't -- you
know, it was -- we just couldn't get together to
-- couldn't hold it. I couldn't -- he didn't --
he couldn't hold it long enough for me to set it
down. It just -- it was -- it wasn't worth...
In those prior three or four times you just kind
of generally described, is the reason that you
communicated the issue to the captain was because
you recognized that this is a safety issue?

Yes, sir.

On the day of Mr. Durr's incident, did you ever
communicate to the captain of the HANNAH C that

it had moved out of position?

 

 

337-237-4434 goDEPO 800-503-2274

www.godepo.com
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 3 of 11

Ww Dd

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

105

A No, sir.

Q If you had recognized that the vessel's movement
had presented a safety issue, would you have
communicated that to the captain?

MS. GAUDET:
Object to --
A Yes.
MS. GAUDET:
-- the form.

MR. RODRIGUE:

Q Do you believe -- based on your recollection of
the transfer incident, do you believe that the
vessel's movement created a safety issue?

MS. GAUDET:
Object to the form, but you can answer.

A Not solely. I mean --

MR. RODRIGUE:

What do you mean by that?

A -- in my opinion, that wasn't the only reason why
that happened.

Q Let me ask it differently. You specified already
that the vessel, during the operation of --
during the transfer operation, moved in some
fashion; is that right?

A That's correct.

337-237-4434 goDEPO 800-503-2274

www.godepo.com
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 4 of 11

m Ww

oo DI HH Oo

11
12
13
14
15

16°

17
18
19
20
21
22
23
24

25

 

 

 

 

108
situation?

A Yes, sir.

Q And your job remains to make sure that the crane
remained centered over that load?

A Yes, sir.

MS. GAUDET:

Object to the form.

MR. RODRIGUE:

Q Would you consider your most important
responsibility as a crane operator is to make
sure that the crane remains centered over the
load?

A Yes.

And why is that?

A So where when -- when I pick up, the load ‘doesn't
go where it's not supposed to. Somebody could
fall in the water or get crushed, you know, a
bunch of different scenarios.

Q We talked quite a bit about the cargo and load of
the vessel. I'm -not talking about load -- let me
rephrase that.

Mr. Gee here discussed that there was --
asked you if there was cargo present on ‘the
vessel on the day of Mr. Durr's transfer.

A Yes, sir.

337-237-4434 goDEPO 800-503-2274

www.godepo.com
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 5 of 11

nA Wm & Ww NHN Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

183

 

lift,

A Yes,

here

 

A Please tell me y'all done.

BY MR. RODRIGUE:
Q Earlier I asked you similar questions. I asked

you about whether or not you knew, before the

crane. And you said yes; correct?

Q I also asked you, having known that and-sitting

the work operation, and you said yes?

A Correct.

And you stand by that today; correct?

A I still stand by that, yes.

MR. RODRIGUE:

I have another -- I do have a follow-up
question.
MS. GAUDET:

We're close, I promise.

that the load was not centered under the

correct.

today, I asked you should you have stopped

MR. RODRIGUE:

That's all the questions I have.
MS. GAUDET:

Does anybody listening in have
anything? Still there?
MS. JONES:

Not me.

 

 

337-237-4434

goDEPO 800-503-2274
www.godepo.com
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 6 of 11
Case 2:18-cv-03742-BWA-JVM Document 68-9 Filed 03/29/19 Page 1 of 6

EXHIBIT

UNITED STATES DISTRICT COURT 5

 

EASTERN DISTRICT OF LOUISIANA

TERRY DURR CIVIL ACTION NO. 18-CV-3742 M(1)
VERSUS JUDGE BARRY W. ASHE
GOL, L.L.C., et al MAG. JUDGE JANIS VAN MEERVELD

 

SUPPLEMENTAL AND AMENDING COMPLAINT

Now comes plaintiff, who respectfully supplements and amends his original complaint to
plead additional assertions and damage claims against vessel defendants, REC Marine Logistics,
LLC (“REC”) and GOL, L.L.C. (“GOL”); and to add as an additional defendant, Fieldwood
Energy Offshore LLC.

I.

Fieldwood Energy Offshore LLC (“Fieldwood”), made defendant herein, is a foreign
company, with a registered office in the State of Louisiana, at 8550 United Plaza Building II, Ste.
305, Baton Rouge, LA 70809.

Il.

Claims made against Fieldwood herein are made under the Outer Continental Shelf Lands
Act, 43 U.S.C.A. §1331, ef seg., applying substantive law of Louisiana, as the injury incident
subject herein happened in connection with Fieldwood platform VR315A, located on the outer

continental shelf off the coast of Louisiana, in Vermilion block 315.
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 7 of 11
Case 2:18-cv-03742-BWA-JVM Document 68-9 Filed 03/29/19 Page 2 of 6

I.

The claims herein made against Fieldwood are being made pursuant to information learned
in deposition and documentary discovery on and after December 11, 2018, so the Louisiana
doctrine of contra non valentem applies to claims made herein by plaintiff against Fieldwood,
relative to any statutory time limit applicable to plaintiffs claims against Fieldwood. Further,
Fieldwood is liable unto plaintiff jointly, severally, and concurrently, along with other defendants
in this case.

IV.

Additional allegations and claims made by plaintiff herein against vessel owner/operator

defendants REC and GOL are pled under general maritime law, 28 U.S.C.A. §1333(1).
V.

At time of the December 17, 2017 injury incident subject herein, which is described in
plaintiff's original, and supplemental and amending complaints, M/V Hannah C, a relatively new,
state-of-the-art 150” vessel manufactured in 2006, had installed as original equipment a Dynamic
Positioning System (“DPS”), which is navigational technology that facilitates work boats such as
M/V Hannah C to remain steady and still in sea water during personnel basket onloading
maneuvers such as the event at time of plaintiff's injury subject herein; a functional vessel DPS
makes such vessel-to-platform maneuvers safer because having a boat that is not unsafely moving
around in seas during such personnel basket onloading maneuvers makes it more feasible for the
platform’s crane operator to maintain the crane’s fast line at, or close to, 180° straight down to the
subject personnel basket, so that when the crane operator lifts up on the personnel basket by
retracting the crane’s fast line, the personnel basket with passenger(s), such as plaintiff in this case,

are lifted straight up; a vertical lift prevents a personnel basket - - when lifted from deck of vessel
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 8 of 11
Case 2:18-cv-03742-BWA-JVM Document 68-9 Filed 03/29/19 Page 3 of 6

-- from swinging laterally and/or diagonally; and in this case, the personnel basket was lifted when
Fieldwood’s crane’s fast line was far from 180° straight down to the subject personnel basket, “off
center”, causing the personnel basket containing plaintiff to swing swiftly and violently toward the
bow of M/V Hannah C, causing plaintiffs body to strike a cargo chain 20-25 feet toward bow,
relative to where the personnel basket had been lifted off of vessel’s deck, injuring plaintiff's low
back and left knee. Plaintiffs injury has been caused due to lack of use of DPS system on M/V

Hannah C at time of plaintiff's injury.

VI.

 

 

inoperative;

during-subjeet-_personnel-basket-ift: plaintiff asserts that an operative DPS on M/V Hannah C

would have allowed for a safer personnel basket lift on date of plaintiff's injury.
VIL.

Specifically, the DPS on M/V Hannah C,-8

 

a-jeb-that easily could have been ordered by REC/GOL’s land based management well in advance
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 9 of 11
Case 2:18-cv-03742-BWA-JVM Document 68-9 Filed 03/29/19 Page 4 of 6

of plaintiff's injury; specifically, this relatively inexpensive and minor DPS repair work on M/V
Hannah C could easily have been done during one of M/V Hannah C’s routine trips to shore to
drop off or take on personnel, equipment, water, supplies and/or fuel.
VIII.

From a cost-benefit standpoint, REC/GOL’s management’s decision, prior to December
17, 2017, to refrain from having M/V Hannah C’s DPS system repaired, knowing that a frequent’
activity of M/V Hannah C had been to participate in personnel basket transfers from vessel to
offshore structures such as Fieldwood platform VR315A, was intentionally and incredibly
irresponsible, indifferent, unsafe, malicious, grossly negligent, dangerous, callous and

unprofessional.

 

repaired) REC/GOL’s intentional refusal to repair M/V Hannah C’s DPS system before
plaintiff's injury event is causally related to plaintiff's injuries and damages, and therefore entitles
plaintiff to recover punitive damages from REC/GOL, in addition to compensatory damages
claimed already.

IX.

The M/V Hannah C had serviced the incident/injury production platform, Fieldwood
VR315A, for a time period in excess of one year before, and including, the date/time of plaintiff's
injury event on December 17, 2017; and Fieldwood has been empowered, and required, to control
safety aspects of personnel basket onloading maneuvers such as the personnel basket lift subject
herein; Fieldwood authored, and required the completion of, the particular Job Safety Analysis
(“JSA”) for the subject personnel basket lift, setting out the safety concepts to be heeded by vessel
captains, deckhands, and crane operators participating in the personnel basket onloading maneuver

subject herein; and Fieldwood, pursuant to work records and personnel basket transfer JSA’s
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 10 of 11
Case 2:18-cv-03742-BWA-JVM Document 68-9 Filed 03/29/19 Page 5 of 6

submitted to Fieldwood, for the one-year period leading up to and including plaintiff's injury event
subject herein, on December 17, 2017, in addition to observations by its onsite field personnel, had
knowledge of frequent and multiple personnel basket vessel-to-platform maneuvers performed at
production platform Fieldwood VR315A, as well as other Fieldwood platforms in the same
production field, involving M/V Hannah C, and other vessels provided by vessel defendants
REC/GOL.

X,

Fieldwood, as a sophisticated operator and manager of offshore oil and gas platforms,
including Fieldwood VR315A, which Fieldwood actively managed, deviated from industry safety
standards; Fieldwood should have ensured that the DPS on M/V Hannah C was operational and
being used by vessel operators of M/V Hannah C during the one-year period leading up to, and
including, the date and time of plaintiff's December 17, 2017 injury event, during personnel basket
transfers from work boats such as M/V Hannah C, to Fieldwood’s offshore platforms including
VR315A; therefore Fieldwood is at fault for intentional and negligent acts and omissions under
Louisiana substantive law, LSA-C.C. art. 2315, 2316, 2317, 2320 and 2324, and these acts and
omissions have been proximate and contributing causes of the mechanics of plaintiffs injury
event, and plaintiff's resulting injuries and damages.

XI.
Plaintiff is entitled to recover from Fieldwood compensatory damages set out in plaintiff's

original, and supplemental and amending complaints, for an amount reasonable in the premises.
Case 2:18-cv-03742-BWA-JVM Document 70-1 Filed 04/09/19 Page 11 of 11

Case 2:18-cv-03742-BWA-JVM Document 68-9 Filed 03/29/19 Page 6 of 6

Plaintiff is entitled to recover punitive damages under general maritime law from

REC/GOL, for an appropriate amount reasonable in the premises, no less than $3 million, in

addition to compensatory damages pled already.

Plaintiff adopts and incorporates herein all allegations and claims made in his original, and

supplemental and amending complaints; and reiterates his request for jury trial.

Wherefore, after due proceedings be had, Plaintiff prays that judgment be entered in his

favor herein, for damages reasonable in the premises of claims made herein, to be paid by

Defendants, who are liable jointly; severally and concurrently unto plaintiff, along with all

recoverable costs and judicial interest.

Respectfully submitted,

WILLIAM GEE, LTD.

5s/ William Gee
WILLIAM GEE
Louisiana State Bar No. 14282
PINHOOK TOWER
2014 West Pinhook Road, Suite 501
Lafayette, LA 70508
Telephone: (337) 222-2222
Facsimile: (337) 289-0809
William@ WilliamGee.com

 

Attorney for Plaintiff
